 In the Matter of SANTACRUZFRUITPACKINGCOMPANY, A CORPO-RATIONandWEIGHERS,WAREHOUSEMENAND CEREALWORKERS,LOCAL38-44,INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONCase No. C-51.-Decided April 2, 1936Canning and Packing Industry-Interference,Restraint or Coercion:expressedopposition to labor organization,threats of retaliatory action ; denial of right ofemployees to be represented by non-employee representatives-Strike: sym-pathetic-Discrimination:lockout;contractingworkout-ReinstatementOrdered-Back Pay:awarded.Mr.Bertram Edisesfor the Board.Mr. Paul St.SureandMr. E. A. Moore,of Oakland,Cal., forrespondent.Mr. SamKazel,of San Francisco,Cal., for the Union.Hilda Droshnicop,of counsel to the Board.-DECISIONSTATEMENT OF CASEOn September 27, 1935, Weighers, Warehousemen and CerealWorkers Local 38-44, hereinafter referred to as the union, filed withthe Regional Director for the Twentieth Region a charge that theSanta Cruz Fruit Packing Company, of Oakland, California, herein-after called respondent, had engaged and was engaging in unfairlabor practices forbidden by the National Labor Relations Act, ap-proved July 5, 1935, hereinafter referred to as the Act.On Novem-ber 2, 1935, the Board issued its complaint against respondent.Thecomplaint was signed by the Regional Director for the TwentiethRegion and alleged that respondent had committed unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1) and (3) and Section 2, subdivisions (6) and (7) of theAct.In respect to the unfair labor practices the complaint allegedin substance :(1)Respondent, on or about August 7, 1935, discharged and there-after refused to reinstate: Ernie Reich, George Costa, Iva RocheE. G. Resburg, Clifford Algrava, George M. Rose, Robert Anger,Frank Phillips, Lester Scott, Pasqual Arieta, Connie Martin, AlfredPio,Frank Granad (Granada), Rufus Hughes, Nick De Carlo,454 DECISIONS AND ORDERS455Kenneth Torenson, Manuel Blanco, Joe Pepitone, John Reckling,August Sannebeck, Walter R. Bedford, Fred Venturi, Joe Carmo,John Valin, F. Ellis, G. Olivera, L. H. Ledtke, Orville Gordon(Gardner), Frank Freitas, Larry Doyle, Jack Baker, warehouseworkers employed by the respondent at its Oakland plant, becausethey had joined and assisted the union.d''(2)Respondent urged, persuaded and warned its warehouse em-ployees at the Oakland plant to refrain from becoming or remainingmembers of the union, threatened them with discharge if they becameor remained members thereof, and otherwise restrained and coercedthem from assisting it.The complaint and accompanying notice of hearing were served onrespondent in accordance with Article V of the National Labor Re-lationsBoard Rules and Regulations-Series 1.On November 8,1935, respondent filed its answer to the complaint denying the alle-gations of violation, denying that the acts alleged in the Board'scomplaint, or any other acts in the course and conduct of its busi-ness, occur or occurred in interstate and/or foreign commerce or con-stitute a continuous flow of interstate and/or foreign commerce, anddenying that any of the acts alleged in the complaint, or any otheracts of respondent, constitute unfair labor practices affecting com-merce within the meaning of Section 8, subdivisions (1) and (3) andof Section 2, subdivisions (6) and (7) of the Act.Respondent'sanswer alleged that the men named in the complaint failed and re-fused to work their regular shifts on or about August 7, 1935, and thatother men were engaged to take their places in order that the busi-ness of respondent might continue without interruption.Respond-ent also alleged that it had offered to re-employ all the men namedin the complaint except those who had committed various acts ofintimidation and violence since the inception of the dispute.On November 14, 1935, the Board issued its amended complaintalleging that respondent is engaged in foreign as well as interstatecommerce.' It was stipulated at the hearing that respondent's answerwould apply to the complaint as so amended.Pursuant to notice, a hearing was conducted by Roger John Tray-nor, the duly designated Trial Examiner, on December 23 and De-cember 24, 1935, January 2, January 3 and January 6, 1936, at Oak-land,California.Respondent, appearing by Paul St. Sure andE. A. Moore, the Board, appearing by its Regional Attorney, Ber-tram Edises, and the union, appearing by Sam Kagel, participatedin the hearing.Full opportunity to be heard, cross-examine wit-nesses and to produce evidence bearing upon the issues was affordedto all parties.97571-36-vol. i-30 456NATIONALLABOR RELATIONS BOARDBefore the introduction of testimony respondent objected to thejurisdiction of the Board on constitutional grounds, and moved todismiss on the further ground that the facts stated in the complaintwere insufficient to furnish the basis of an action under the Act.The motion to dismiss was denied without prejudice.Counsel thenstipulated that respondent's objections to the constitutionality of theAct and the sufficiency of the complaint should be deemed to extendto the entire proceeding and all evidence introduced therein.Fol-lowing the Board's presentation of its case respondent offered notestimony, but moved to dismiss on the grounds of its original mo-tion, and on the additional grounds that the evidence failed to sup-port the allegations of the complaint, that it was insufficient to sup-port any findings in the premises, and that the evidence affirmativelyestablished- that respondent is not engaged in interstate or foreigncommerce.The Trial Examiner denied this motion.Respondentand the Board waived oral argument at the close of the hearing, butbriefs were filed by respondent and the Board.Upon the record thus made, the stenographic report of thehearing and all the evidence, including oral testimony, documentaryand other evidence offered and received at the hearing, the TrialExaminer, on January 30, 1935, filed an intermediate report, findingin substance that respondent is engaged in interstate and foreigncommerce; that respondent had committed unfair- labor practices inviolation of Section 8, subdivisions (1) and (3) of the Act in in-terfering with its employees' membership in the union, by discharg-ing them for union activities and, by refusing to reinstate all thewarehousemen named in the complaint; and that such unfair laborpractices constitute unfair labor practices affecting commerce withinthe meaning of Section 2, subdivisions (6) and (7) of the Act.TheTrial Examiner recommended that respondent cease and desist frominterfering with the union activities of its employees and that itimmediately reinstate all the men named in the complaint with allprivileges previously enjoyed and with back pay.We find that the evidence supports the Trial Examiner's rulings,findings and conclusions.Nothing in respondent's exceptions to theintermediate report, which are discussed below, requires any ma-terial alteration of such findings and conclusions.Upon the record in this case, the stenographic report of the hear-ing and all the evidence, including oral testimony, documentary andother evidence offered and received at the hearing, the Board makesthe following : DECISIONS AND ORDERS457FINDINGS OF FACTI.THE SANTA CRUZ FRUIT PACKING COMPANY AND ITS RELATION TOSTOKELY BROS.A. The Santa Cruz Fruit Packing CompanyThe Santa Cruz Fruit Packing Company is a California corpora-tion which is among the four or five largest fruit and vegetable can-ning concerns in the state. It operates two canneries, one at Oakland,California and one at Seabright, near Santa Cruz, California.Respondent is engaged at the Oakland plant, where the presentdispute arose, in canning, packing, warehousing and shipping fruits,vegetables and agricultural commodities, the bulk of which are growninCalifornia.Tomatoes, and tomato products, peaches, apricots,spinach, pears, asparagus, and pork and beans, are, in the ordernamed, the principal products canned and sold by respondents.During 1935 the total pack of respondent amounted to approxi-mately 1,699,270 cases of canned fruits and vegetables.This figureincludes approximately 105,814 cases carried over from 1934.Of the9.02% of the total pack shipped to foreign countries, 7.02% wassold under C. I. F. sales contracts (Canners' League Form) and2%was sold under F: O. B. San Francisco Bay Points sales contracts(Canners' League Form).Approximately 473,620 cases of cannedgoods were sent to the States of New York, Illinois, Kansas, Mis-souri,Minnesota,Michigan, Ohio, Iowa, Massachusetts, Pennsyl-vania, and to other points in the United States outside the Stateof California, under F. O. B. San Francisco Bay Points sales con-tracts (Canners' League Form).Goods thus transported to statesoutside California comprised about 27.87% of the total pack.11.78%of the pack remained unsold in December, 1935.Respondent thusshipped approximately 36.89% of its total pack, outside of Cali-fornia in 1935.Peaches, pears, apricots, spinach and asparagus arethe chief products so shipped.The three methods of transportation used by respondent are water,rail and truck.Export shipments, the preponderant portion ofwhich are sent to the British Isles, go by water.The water routeis also the chief method of carriage to points within the UnitedStates outside the State of California.Approximately 20 per centof respondent's products going to other states is shippeI by rail.An undetermined amount of respondent's products is shipped bytruck directly to the point of destination.There is a constant stream of loading and shipping of products outof respondent's plant throughout the entire year.Approximatelythree to four thousand cases are loaded daily into the various vehicles 458NATIONALLABOR RELATIONS BOARDof conveyance.All such loading is a substantial and regular partof the work of the warehousemen here involved.Where the ship-ments are by rail or overland trucks, the men load directly into theprincipal carriers.Where the shipments are by boat, the work ofrespondent's warehousemen consists of loading the products ontothe trucks which transport the goods to the docks.The men hereinvolved thus actually start all the products of respondent upon thecourse of transportation to their ultimate destination.All of the aforesaid-constitutes a continuous flow of trade, trafficand commerce among the several States and with foreign countries.The warehousemen here involved are engaged in operations in thecourse and conduct of such commerce and are an integral part ofsuch commerce.B. Stokely Bros.Stokely Bros. is an Indiana corporation owning a warehouse acrossthe street from respondent's plant and is respondent's principal cus-tomer.Stokely's warehouse labor is managed and supervised byHuddleson, the general manager of respondent, Williams, respond-ent's assistant general manager and Remington, respondent's super-intendent.These officers are paid by respondent; Morris, the fore-man at Stokely, and Frates, the assistant foreman, are alone paid byStokely Bros.All the warehousemen at the Stokely warehouse arepaid by Santa Cruz with its own checks.H. THE UNFAIR LABOR PRACTICESA. The lockoutEmployment at respondent's plant during the "peak"season(which is June through September) ranges from 1200 to 1500 persons,of whom approximately thirty are warehousemen.Employment inthe cannery proper is largely seasonal in nature, but certain em-ployees, including the warehousemen, are retained in employmentthroughout the year.The warehousemen receive from 35 to 40 centsan hour, and in the busy season sometimes work 14 to 17 hours aday.Weighers, Warehousemen and Cereal Workers Local 38-44, Inter-national Longshoremen's Association, is a labor organizationaffili-ated with the American Federation of Labor and existing for thepurpose of negotiating with employers with respect to wages, ratesof pay, hours of employment, and conditions of work.Organizationof the Oakland plant started in July 1935 through the initiative of"Bob" Anger, a warehouseman at respondent's plant and a formerunion man.Anger had approached the union and been told that theSanta Cruz men would be taken in if a sufficient number made appli- DECISIONS AND ORDERS459cation.By the end of July all of the permanent warehousemen ofrespondent except the foremen and straw bosses had made formalapplication for membership.Organization work was not done dur-ing working hours and the fact of union affiliation was not madeknown to respondent until Monday, August 5th, when the men beganto wear their union buttons.Late in the day on that Monday, Huddleson, the general managerof respondent, did the unprecedented thing of calling all the ware-housemen together for a meeting.He there announced that he hadheard that the men had joined a union; that he understood the unionrate to be 621/2 cents an hour; that he could not permit a union inhis plant because of competitive conditions; and that if they wantedhigher wages they should have approached him without joining aunion.He added that no one from the outside would tell him how torun his business; that he could have the work contracted out for lessthan he was then paying, and that the men could either go with theunion or with him.He gave them "a couple of days to think itover".One of the warehousemen, in testifying to the inferencedrawn by the nien from this speech, said that they gathered that"they could either throw away their union buttons or get fired".The presence in the plant of Gomez, a labor contractor who hadbeeii seen inspecting the Santa Cruz and Stokely warehouses duringthe same day, indicates that Huddleson had already begun prepara-tions to carry out his threat.On the following day Morris, foremanat the Stokely warehouse, pointed Gomez out to one of the ware-housemen and said, "that is the guy that is going to take over thecontract".Woods, the business agent of the union, who was notified by themen of Huddleson's ultimatum interviewed Huddleson on Tuesday,August 6.By that time Huddleson had received a draft copy of thestandard contract which the union had negotiated with other largeCalifornia canning firms for warehousing work, embodying suggestedterms of employment.The letter accompanying the tentative draftstated, "We desire that you give this proposal serious considerationand. we are prepared to meet with you within the next few days forthe purpose of discussing and arriving at a solution of an agree-ment."In his conversation with Woods, Huddleson recapitulatedhis position in substantially the same unequivocal terms saying thathe "didn't want anything to do with a union or any of its officials;" that "you couldn't have union activities around the place-itwould cost too much money . . . ; . . . Canneries were no place fora union-the hours wouldn't permit it and the wages wouldn't permitit ... , ... if they wanted to organize they could go somewhereselse ..."Upon his reiteration of the threat that he would turnthe warehouse over to a contractor if the union came in, Woods re- 460NATIONAL LABOR RELATIONSBOARDquested thenameof the contractor so that he could deal with him,but Huddleson declined to furnish the information and refused tostate the reason.The union meeting at which the men were to be initiated was to beheld at eight o'clock Wednesday night, August 7th.At eight-thirtyWednesday morning Anger requested Torenson, the Santa Cruzforeman, for permission for the day shift men to leave their work atfour-thirty in order to attend the meeting.This ample period wasnecessary because most of the men lived a considerable distance fromthe plant and the union hall, and wished to go home to prepare ortheir initiation.Torenson thanked Anger for notifying him, saying,"that would give him a chance to arrange his work".At about noonAnger made the same request in respect to the night shift men andreceived the same answer.Hughes, who was working near Anger atthe time, testified that he overheard these conversations; Pepitone,another worker, also confirmed Anger's account; Rose and Resburg,day warehousemen, agreed that they saw Anger speaking to Torensonand were shortly thereafter told by Anger that Torenson had raisedno objection to their leaving at four-thirty that evening.Early inthe day after his encounter with Anger, Torenson asked Pio, Doyleand Sonnebeck (night men employed on the pork and bean line)if they were going to the meeting, and when they replied that theywere, said that he would arrange to have them replaced in the mean-time.He specifically stated that they were to return to work thatnight at the conclusion of themeeting.During the afternoona rumorspread through the plant that anyof the men who went to the meeting would be discharged. In re-sponse to Anger's inquiry Torenson denied having made any suchstatement.Hughes confirms Anger's account of this exchange withthe testimony that Torenson said that "Huddleson had told him toissue no order to the effect that anyone going to the meeting wouldbe discharged".In spite of Torenson's denial, however, further evi-dence of the fact that respondent had already formulated the designto lock the men out if they persisted in their union activities is foundin the statement of Morris to one of the warehousemen, who repliedin the negative to an inquiry as to whether he had a union button.Morris remarked, "Well, you are playing safe that day."He thenadded, "if you want to go on stacking cans you'll have to ask Gomez".At four-thirty, when the men went to turn in their time cards,Torenson could not be found. They nevertheless departed, afterleaving their cards on his desk.Although this was unusual, thereis evidence that the men had left under these conditions before.That evening when Reich, the assistant foreman in charge of thenight shift, arrived at the plant at about five-twenty, Gomez was DECISIONS AND ORDERS461already in the office and six or seven men from his crew were in thewarehouse.'On discovering that Reich too was going to the meet-ing, Torenson observed, "The old man gave us orders not to let any-body go to work who is going to that meeting." 2However, Costaand Algrava, two other night shift men who were at the plant atabout the same time, were merely told by Torensen that there wasto be no night shift that day.When Algrava replied, "Good I wantto go the the meeting anyway", Torenson made no comment. Thetestimony of Woods, business agent of the union, that the men at themeeting considered themselves absent from work with respondent'spermission is borne out by the fact that the pork and bean gangreturned to work that same night pursuant to Torensen's instruc-tions,while the day crew reported at the usual hour the followingmorning.The orderly procedure purrued by respondent's warehousemen inavailing themselves of their legal right to organize contrasts vividlywith the deliberately provocative tactics of respondent. In spite ofthe fact that the men had been instructed by Torenson to go towork immediately after the union initiation was concluded, respond-ent threw a cordon of guards armed with sawed-off shot-guns aroundthe plant to confront its warehousemen on their return.When thepork and bean crew appeared at the warehouse about ten-thirtyWednesday night, they were met by guards with significantly ex-posed guns and the threat, "We are going to have trouble aroundthere.You had better go home." In reply to their protest that hehad told them to return after the union initiation, Torenson said, "Ican't help it; that is orders."On Thursday morning the day crewfound the gates of the plant locked and the premises similarlyguarded.One of the men who found his way in, was asked whetherhe had a "button", and when he responded that he had, was ejectedby a Gomez guard. All of the warehousemen who had joined theunion were thus locked out.Respondent's contention that the men left the plant without per-mission, thus forcing Huddleson .to take on a new force to completethe work, finds no support in the record.The testimony of the SantaCruz men that Torenson gave them leave to go at four-thirty onWednesday stands uncontradicted.Nothing appears in the recordto offset the abundant evidence of Torensen's authority.The trans-parency of respondent's claim in this connection is sharply exposedby the fact that Orville Gardner, who on Tuesday had personallyI Thirteen of Gomez's men punched in by six o'clockWednesday night.2Although Reich then went to the meeting he did not repeat Torenson's statement tothe menThere is no evidence that Reich was instructed to inform them that theirleave had been rescinded,and his silence is plausibly explained by the fact that, sinceGomez was already in the warehouse a warning would have been of no avail. 462NATIONAL LABOR RELATIONS BOARDreceived Torenson's permission to take leave on Wednesday nightmerely because work was slack, was excluded from the plant with theothers on Thursday.Respondent's contention lacks even the colorof plausibility when applied to the men at the Stokely warehousesince they had completed their assignments at four-thirty.Re-spondent's contention advanced somewhat diffidently that the menstruck, hardly merits consideration, so replete is the record withevidence that the men took all reasonable precautions to safeguardtheir jobs.Respondent has interposed no claim that the men were generallyinefficient;Huddleson, on the contrary, repeatedly asserted in hisspeech on Monday and in the course of the various negotiations fol-lowing the lockout that their work was entirely satisfactory andoffered to take them back if they abandoned their union activities.In addition, the men's temporary, absence while at the meeting onWednesday night involved no disturbance in the operations at theplant.The day warehousemen had cleared the floor of cans for theday's run during the morning.Only one man was needed to trundlecans from the cannery to the warehouse and can stackers were avail-able to take the place of the small night crew on the pork and beanline.B. The Union's attempts to secure reinstatement of the menImmediately after the lockout occurred, the union made at leastfour systematic attempts to have the men reinstated under conditionssimilar to those which existed before the dispute began.Huddle-son's and Gomez's reactions to the union's overtures indicate con-clusively that the tactics of respondent were prompted originally bya determination to break the union and that Huddleson's offers ofreinstatement were limited by the same design.On Thursday morning, August 8th, after all of the men had beenlocked out,Woods attempted, to see Huddleson.Huddleson couldnot be found, but Woods was told by Gomez that the union was thereason for the lockout of the men.Gomez unqualifiedly rejectedWoods' suggestion that he employ the men himself. Several dayslater Anger and Woods again approached Huddleson but were cate-gorically informed that he would never have anything to do withthe union.At a subsequent conference between Woods, Huddlesonand Jackson (of the Oakland Teamster's Union) Huddleson againrevealed his anti-union bias by declining to reinstate the men on theground that if he took them back the union might again make at-tempts to negotiate with him.Huddleson's refusal to reinstate themen at a later meeting with Woods, Jackson and Bridges (presidentof local 38-79 I. L. A.) was also explicitly based upon- the fact that DECISIONS AND ORDERS463the union might reopen the question of wages and working condi-tions after the men had returned to work.Respondent's "offers of reinstatement" were consistently vitiatedby vagueness and arbitrariness as well as the imposition of conditionsrequiring complete capitulation by the union.Thus, Huddleson atone point asserted that he would re-employ all but six of the menwho were out but when pressed for a more specific commitment asto the time of reinstatement, countered with the statements, "whenI have an opportunity to do so" and "when it is convenient to do so".The six men whom his "offer" did not cover were, he maintained,disqualified for reinstatement by their "disorderly conduct" afterthe lockout.The union's offer to arbitrate their cases was categori-cally rejected.3In a letter to Mr. Real and Mr. Spooner (of theCentral Labor Council of Alameda County) written August 31, 1935,Huddleson again offered to reinstate all but six of the men, withthe same limitation : "we will reinstate the balance of these men.. . with the understanding that the organizers . . . will stay awayfrom them and leave them alone .. ."C. Status of the men at the Stokely warehouse as ennployees ofrespondentParagraph 3 of respondent's answer admits by implication theallegation in paragraph 3 of the Board's complaint that all of thewarehousemen here involved are employees of respondent. In itsbrief, filed after the conclusion of the hearing, respondent for thefirst time raised the objection that "a few . . . of the complainants... were employees of Stokely Bros.... whose warehouse em-ployees were paid by respondent's check and respondent was reim-bursed therefor each week by Stokely Bros."The particular ware-housemen adverted to are not named in respondent's brief or in anyevidence put in by respondent.It is clear from the record that respondent habitually, and some-times daily, detailed its warehousemen to Stokely when work atrespondent's plant was slack, and that when Santa Cruz requiredadditional hands the process was reversed.Thus, practically all ofthe men involved in the present inquiry had at some time worked atStokely; Reich testified that the arrangement of the transfers waspart of his ordinary duties as assistant foreman at respondent'splant.Gerald Olivera,Walter R. Bedford, John Valin, Fred Ven-turi and F. Ellis had worked principally at Stokely; we thereforeinfer that respondent's objection alludes to them.while theanswer allegesthe violence of severalof the men,respondent does notname them andno evidenceappears inthe record through whichthey can be identified.It is thereforeunnecessary to discussthe bearing of violence committedby employeesduring the dispute upon the questionof reinstatement. 464NATIONAL LABOR RELATIONS BOARDTestimony introduced at the hearing establishes beyond disputethe fact that the five warehousemen in question were employees ofrespondent, and were so regarded by its chief officers and agents, al-though the preponderant portion of their activities were in theStokely plant.Thus,Williams, assistant general manager of re-spondent, when questioned as to the number of respondent's em-ployees, included these five warehousemen in his reply.The ware-housemen at both the Santa Cruz and Stokely plants always receivedidentical Santa Cruz checks.Williams admitted that Remington,the general superintendent of respondent, was in charge of employ-ment at both the Stokely and Santa Cruz warehouses; that Morris,the foreman at Stokely who did the hiring and discharging, wasunder Remington's direct supervision ; and that for all practicalpurposes the warehouse labor of both plants was run as a unit. Thisdescription of the unified management of the labor in both ware-houses is unmistakably borne out by Huddleson's behavior in refer-ence to the warehousemen at Stokely.On August 5th, the day onwhich Huddleson called the men together for his speech, Morrisinstructed the men to go over to Santa Cruz to hear him.Huddle-son's declarations that he would not pay 621/2 cents an hour andhis threats that the men would be discharged if they persisted intheir union activities were directed to the Stokely as well as to theSanta Cruz warehousemen.The Stokely warehousemen were lockedout under the same circumstances as the Santa Cruz, as Morris hadpredicted, and though Gomez's contract with Huddleson nominallycovered only the Santa Cruz plant, Gomez in fact took over Stokelyas well as Santa Cruz after the lockout.Again, in all the negotia-tions for reinstatement, Huddleson failed to distinguish between thework at the Stokely and Santa Cruz warehouses, but offered to takeback both the Stokely and Santa Cruz men indiscriminately. In hisletter to Mr. Real and Mr. Spooner, the assumption that respondent'sagent controls the labor at both warehouses and considers himselfto be in a position to reinstate these men as well as those at SantaCruz is also clearly apparent..In view of respondent's habitual control and payment of thesewarehousemen we find that respondent is an independent contractorof warehouse labor for Stokely and that the five men here in questionare employees of respondent.D. Concluding fandings of fact on the unfair labor practicesBy discharging from employment on August 7, 1935, and by there-after refusing to reinstate Ernie Reich, George Costa, Iva Roche,E. G. Rosburg, Clifford Algrava, George M. Rose, Robert Anger,Frank Phillips, Lester Scott, Pasqual Arieta, Connie Martin, Alfred DECISIONS AND ORDERS465Pio,Frank Granad (Granada), Rufus Hughes, Nick De Carlo,Kenneth Torenson, Manuel Blanco, Joe Pepitone, John Reckling,August Samiebeck, Walter R. Bedford, Fred Venturi, Joe Carmo,John Valin, F. Ellis, G. Olivera, L. H. Ledtke, Orville Gordon(Gardner), Frank Freitas, Larry Doyle, and Jack Baker, and byeach of said discharges, respondent discriminated in regard to tenureof employment and has thereby discouraged membership in the labororganization known as the Weighers, Warehousemen and CerealWorkers Local 38-44.By such discrimination in regard to hire and tenure of employmentand terms and conditions of employment, respondent interfered with,restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.III. EFFECTOF UNFAIRLABORPRACTICES UPONC01VIMERCEIt was found above that the men here involved actually start all theproducts of respondent upon the course of transportation to theirultimate destination.Interruption of the performance of their func-tions involves necessarily an interruption of the steady and continuousflow of commerce from respondent's plant.This inference is fullyborne out by the history of the present labor difficulty.When re-spondent's warehousemen found themselves locked out on the morningof August 8, 1935, they immediately formed a picket line, which wasmaintained until September 27, 1935, with such effectiveness thateventually the movement of trucks from warehouse to wharves ceasedentirely.The teamsters refused to haul Santa Cruz merchandise;the warehousemen at the dock warehouses who Ordinarily unload thecanned foods from the cars prior to their reloading into the ships,since they were members of the same union as the Santa Cruz ware-housemen, also declined to handle Santa Cruz cargo.As membersof the sister union, I. L. A. 38-79, the stevedores who move the goodsfrom dock to ship also refused to move Santa Cruz cargo both at theEast Bay and San Francisco docks during the entire period that thepicket line was maintained.Other unions whose members refused tomove "hot" Santa Cruz cargo were those members of the Sailors whocomprised the crews of steam schooners and whose duties include thehandling of cargo.Interference with the activities of employees in forming or joininglabor organizations results in strikes and other forms of industrialunrest which in the canning industry have habitually had the effectof impeding the movement of canned products into interstate and-foreign commerce.Thus official statistics of the United States De-partment of Labor on labor disputes in the canning and preservingindustries indicate that of the fifteen strikes and lockouts in the in- 466NATIONAL LABOR RELATIONS BOARDdustry in 1934 and the first half of 1935, eight were the outcome ofactivities.Seven thousand four hundred and eighty four workerswere involved in these stoppages, 2,581 of them in disputes concerningsuch union issues.Sixty seven thousand five hundred and ninetyseven man-days of potential productive activity were lost to the indus-try, of which a total of 58,109 was owing to disputes in connectionwith organization matters.The aforesaid acts of respondent have led and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE CONTRACT WITH GOMEZIn accordance with its threat, respondent entered into an agreementwith Gomez covering all the warehouse work at the Santa Cruz plant.The contract is dated August 1, 1935 and is Iiominally for a one yearperiod, with an option of renewal in the contractor.This contractraises some question as to the nature of the appropriate order in thiscase.The evidence permits no doubt that respondent's motive incontracting out its warehouse work was prompted solely by a determi-nation to eliminate the union from its plant at any cost.The decisionin this case does not in the least imply the validity under the Act ofsuch a contract entered into with such a motive.Circumstancespeculiar to the instant case make it unnecessary, however, to decidethe extent of the remedy which the Board may afford victims ofunfair labor practices in this type of situation.The record here be-fore the Board contains irrefutable evidence that respondent did notconsider itself precluded by its contract with Gomez from reinstatingthe men within the Period covered by the agreement.At his meetingwith Bridges, Woods and Jackson, Huddleson stated, "I am not in aposition to put the other men back in the warehouse, because I amnot going to tell this man that has a contract with us to go and lethismen go, and take the others back in their places . . . I will takethem back as I can work them in and as I see fit." It is apparent, inview of the latter statement, that Huddleson could reinstate the menif he wished to do so. It may plausibly be inferred that Huddleson'soffer, if it was to be meaningful under the circumstances, contemplatedaction before the expiration of the contractual one or two year period.This implication becomes more compelling in view of the fact thatHuddleson's refusal (later in the conversation) to arbitrate his dif-ferences with the union with reference to reinstatement of the menwas due to his failure to receive assurance that the union would desistfrom attempts to alter labor conditions in his warehouse after the menreturned to work, rather than to his obligations to Gomez.Huddle-son's letter of August 31, 1935 to Mr. Real and Mr. Spooner of theCentral Labor Council of Alameda County establishes conclusively DECISIONS AND ORDERS467the fact that respondent, regardless of its contractual relation toGomez, considers itself able to reinstate the men here involved.Therelevant portions of the letter read as follows :"As explained to you, there are 38 men out at the presenttime and I understand that practically all of them would liketo return to this plant under the same conditions under whichthey were working before they left."This is to advise that, outside of 7 men whose conduct issuch that we do not wish to have them in the organization, Avewill reinstate the balance of these men at the rate of 10 mena week until we have them back at work in this organizationwith the understanding that the organizers, who caused themto make a demand on us for approximately 221/.¢ an hour morethan is given by other people in this industry, stay away fromthem and leave them alone. In other words, when they comeback here, they are to come back under exactly the same condi-tions that they were working under before they left."We find that respondent in spite of its alleged contract withGomez is in a position to reinstate the warehousemen involved inthis case.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law:(1)TheWeighers,Warehousemen and Cereal Workers Local38-44 is a labor organization within the meaning of Section 2, sub-division (5) of the National Labor Relations Act.(2)Respondent, by discriminating in regard to the tenure of eni-ployment of Ernie Reich, George Costa, Iva Roche, E. G. 1^esburg,Clifford Algrava, George M. Rose, Robert Anger, Frank Phillips,Lester Scott, Pasqual Arieta, Connie Martin, Alfred Pio, FrankGranad (Granada), Rufus Hughes, Nick De Carlo, Kenneth Toren-son,Manuel Blanco, Joe Pepitone, John Reckling, August Saiine-beck,Walter R. Bedford, Fred Venturi, Joe Carmo, John Valin,F.Ellis,G.Olivera,L.H. Ledtke, Orville Gordon, (Gardner),Frank Freitas, Larry Doyle, Jack Baker, and each of thein, hasengaged and is engaging in unfair labor practices within the mean-ing of Section 8, subdivisions (1) and (3) of the Act.(3)Such unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2, subdivisions (6)and (7) of the Act. 468NATIONALLABOR RELATIONS BOARDORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatrespondent, Santa Cruz Fruit Packing Company, and its officersand agents, shall:1.Cease and desist :(a)From discouraging membership in Weighers, Warehousemenand CerealWorkers, Local 38-44, International Longshoremen'sAssociation, or in any other labor organization of its employees, bydischarging or threatening to discharge any of its employees forjoiningWeighers,Warehousemen and Cereal Workers, Local 38-44,International Longshoremen's Association, or any other labor organi-zation of its employees ; and(b)From in any other manner discriminating against any of itsemployees in regard to hire or tenure of employment or any termor condition of employment for joining Weighers, Warehousemenand CerealWorkers,Local 38-44, International Longshoremen'sAssociation, or any other labor organization of its employees; and(c)From in any other manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Ernie Reich, George Costa, Iva Roche, E. G. Resburg,Clifford Algrava, George M. Rose, Robert Anger, Frank Phillips,Lester Scott, Pasqual Arieta, Connie Martin, Alfred Pio, FrankGranad (Granada), Rufus Hughes, Nick De Carlo, Kenneth Toren-son,Manuel Blanco, Joe Pepitone, John Reckling, August Sanne-beck,Walter R. Bedford, Fred Venturi, Joe Carmo, John Valin,F.Ellis,G.Olivera,L.H. Ledtke, Orville Gordon (Gardner),Frank Freitas, Larry Doyle, and Jack Baker, immediate and fullreinstatement, respectively, to their former positions, without preju-dice to any rights and privileges previously enjoyed;(b)Make whole said Ernie Reich, George Costa, Iva Roche, E. G.Resburg, Clifford Algrava, George M. Rose, Robert Anger, FrankPhillips, Lester Scott, Pasqual Arieta, Connie Martin, Alfred Pio,Frank Granad (Granada), Rufus Hughes, Nick De Carlo, KennethTorenson,Manuel Blanco, Joe Pepitone, John Reckling, August DECISIONS AND ORDERS469Sannebeck,WalterR. Bedford, Fred Venturi, Joe Carmo, JohnValin,F. Ellis, G. Olivera,L.H. Ledtke, Orville Gordon (Gard-ner), Frank Freitas,LarryDoyle, and Jack Baker,for any loss ofpay they havesuffered by reason of their discharge by payment toeach of them,respectively,of a sum of money equal to that whicheach would normally have earned as wages during the period fromthe date of his discharge to the date of such offer of reinstatement,computed at the wage rate each was paid at the time of his dis-charge, less the amount earned subsequent to his discharge;(c)Post immediately notices to its employees in conspicuousplaces in its various offices, stating(1) that respondent will ceaseand desist in the manner aforesaid,and (2)that such notices willremain posted for a period of at least thirty (30) consecutive daysfrom the date of posting.